Name: Commission Regulation (EC) No 1958/94 of 27 July 1994 amending Regulation (EEC) No 3478/92 laying down detailed rules for the application of the premium system for raw tobacco
 Type: Regulation
 Subject Matter: consumption;  plant product;  agricultural structures and production;  agri-foodstuffs;  transport policy;  civil law
 Date Published: nan

 30. 7. 94 Official Journal of the European Communities No L 198/91 COMMISSION REGULATION (EC) No 1958/94 of 27 July 1994 amending Regulation (EEC) No 3478/92 laying down detailed rules for the application of the premium system for raw tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 7 thereof, Whereas in several Member States checks are carried out at the place to which tobacco is delivered rather than that where it is processed ; whereas such checks are considered to be inadequate ; whereas the places to which tobacco must be delivered and the checks to be carried out should be specified ; Whereas penalties should be provided for in order to prevent fraud in connection with such checks ; Whereas Council Regulation (EEC) No 2076/92 of 30 June 1992 fixing the premiums for leaf tobacco by group of tobacco varieties and the processing quota allocated by group of varieties and by Member State (2), as amended by Regulation (EC) No 1 64/94 (3), fixes the quota for light air-cured tobacco for Belgium ; whereas, pursuant to Article 8 of Commission Regulation (EEC) No 3478/92 (4), as last amended by Regulation (EC) No 1754/94 (5), a moisture content should be laid down for that tobacco ; whereas Regulation (EEC) No 3478/92 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, purchase centre. The competent control authority shall approve the delivery centres which must have appropriate facilities, weighing equipment, instru ­ ments for determining moisture content and premises. Delivery must be checked by the competent control authority. Checks must include verification that the competent control authority has given prior written authorization for the delivery, of which it must have been given advance written notice to enable it to identify the date of delivery. After the check has been carried out, unprocessed tobacco may leave the purchasing centre only for transport to the processing plant. After the checks have been made, the tobacco must be placed in numbered batches of specified weight and moisture content. Transport of batches to the processing plant must be authorized in writing by the compe ­ tent control authority which must have received prior notification enabling it to precisely identify the means of transport used, the route, the time of departure and arrival and the batches of tobacco transported. On arrival of the tobacco at the processing plant, the competent control authority shall verify, in particular by weighing them, that the batches delivered are the same batches checked in the purchasing centres. The competent control authority shall determine the specific conditions it considers necessary for checks on the operations concerned.' (b) The following text is added to paragraph 3 : ' If the competent control authority finds that unprocessed tobacco has not been delivered to the places referred to in the second subparagraph of paragraph 1 or that, for transfer of the batches of tobacco checked from the purchasing centre to the processing plant, the transporter does not have a transport authorization as referred to in the fourth sub-paragraph of Article 9 ( 1 ), the processing undertaking which has accepted the tobacco in infringement of the rules shall pay the Member State a sum equal to the premiums payable for the quantity of tobacco concerned . That sum shall be credited to the European Agricultural Guidance and Guarantee Fund (EAGGF).' 2. The following subparagraph is added to Article 12 ( 1 ) : 'The controls must be carried out at the place where the leaf tobacco is processed.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3478/92 is amended as follows : 1 . Article 9 is amended as follows : (a) The following text is added to paragraph 1 : 'Delivery must be made either directly to the place where the tobacco is to be processed or, if authorized by the Member State, to an approved ( ») OJ No L 215, 30. 7. 1992, p. 70. (2) OJ No L 215, 30. 7. 1992, p. 77. (3) OJ No L 24, 29 . 1 . 1994, p. 4. (4) OJ No L 351 , 2. 12. 1992, p . 17. 0 OJ No L 183, 19. 7. 1994, p . 5. No L 198/92 Official Journal of the European Communities 30 . 7. 94 3 . Point II of Annex III is replaced by the following : Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from the 1994 harvest. 'II . Light air-cured : Germany, France, Belgium 22 other Member States 20 ' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission